Title: John Quincy Adams to Abigail Adams, 23 December 1787
From: Adams, John Quincy
To: Adams, Abigail


        
          Newbury-Port December 23d 1787.
          Dear Madam.
        
        It is a long time since I wrote you last, but I am perfectly weary of making apologies. I have no doubt but my friends will forgive me, when they recollect the causes which have prevented me from informing them frequently of those trivial events, which the partiality of friendship alone can render interesting. When I was last in Boston, which was about two months ago, I wrote a few hasty lines to my father, intending to write more largely soon after my return to this place. I have delay’d fulfilling my intentions from time to time, either from the want of an opportunity, or from the multiplicity of my employments, and even now, I know not whether this letter will go within these three months.— In the beginning of September I came to this Town, and began the study of the law with Mr: Parsons. I could not possibly have an instructor, more agreeable than this gentleman. His talents are great: his application has been indefatigable, and his professional knowlege is surpassed by no gentleman in the Commonwealth. The study itself, is far from being so destitute of entertainment, as I had been led to expect. I have read three or four authors with pleasure as well as improvement; and the imaginary terrors of tediousness and disgust, have disappeared, upon the first approach. But in their stead other fears have arisen, which create more anxiety in my mind, and which will increase rather than subside. The popular odium which has been excited against the practitioners in this Commonwealth prevails to so great a degree, that the most innocent and irreproachable life cannot guard a lawyer against the hatred of his fellow citizens:— The very despicable writings of Honestus, were just calculated to kindle a flame, which will subsist long after they are forgotten. The author after being hoisted by this weak instrument into the Senate has already return’d to his native insignificancy, and under the new adopted signature of Candidus, defends a good cause without ability and without success. But the poison has been so extensively communicated, that its infection will not easily be stopped: a thousand lies in addition to those published in the papers have been spread all over the Country; to prejudice the people against the “order” as it has invidiously been called; and as a free people will not descend to disguise their sentiments, the gentlemen of the profession, have been treated with contemptuous neglect, and with insulting abuse.— Yet notwithstanding all this the profession is increasing rapidly in numbers, and the little business to be done is divided into so many shares, that they are in danger of starving one another.— When I consider these disadvantages, which are in a degree peculiar to the present time, and those which at all times subsist; when I reflect that with good abilities, great application, and a favourable Fortune are requisite to acquire that eminence in the profession which can ensure a decent subsistence, I confess I am sometimes almost discouraged, and ready to wish I had engaged in some other line of life. But I am determined not to despond. With industry and frugality, with Patience and perseverance it will be very hard if I cannot go through the world with honour.— I am most resolutely determined, not to spend my days in a dull tenor of insipidity. I never shall be enough of a stoic, to raise myself beyond the reach of Fortune. But I hope I shall have so much resolution, as shall enable me to receive Prosperity without growing giddy & extravagant, or Adversity without falling into Despair.
        I board at a Mrs: Leathers’s—a good old woman; who even an hundred years ago, would have stood in no danger of being hang’d for witchcraft: she is however civil and obliging, and what is very much in her favour, uncommonly silent so that if I am deprived of the charms, I am also free from the impertinence of Conversation. There is one boarder beside myself. A Dr: Kilham, (I hope the name will not scare you) one of the representatives from this town, a very worthy man; and a man of sense and learning. was it not for him, I should be at my lodgings as solitary as an hermit: there is a very agreeable society in the town; though I seldom go into Company.
        I pass’d two or three days at Haverhill, about a month ago, and had the pleasure of finding Mr: Thaxter; From the severest censurer of every trifling attentions between lovers, he became as fond a shepherd as ever was celebrated in the annals of Arcadia. he expects some peculiar animadversions from you, for his desertion of principles, which he formerly boasted were so deeply rooted in his mind. But it is the old story of Benedick. The absurity, is not in abandoning a vain, ineffectual resolution; but it is in pretending to adopt a resolution, which every day may be rendered futile.
        I have frequently been prevented from expatiating in my letters, upon political topics, by the sterility of the subject, an uncommon fertility now produces the same effect. I can only say in general terms that parties run very high, and that we are most probably at the eve of a revolution: Whether it will be effected, in silence, and without a struggle, or whether it will be carried at the point of the sword is yet a question.— The Newspapers, will show you how much the public is engaged in the discussion of the new continental form of government, which I fear will be adopted.
        From the remainder of the family, you will probably hear, by the same opportunity, that is to convey this. when I last heard from my brothers they were well.
        your ever affectionate Son.
        J.QAdams.
       